Oldham, J., delivered the opinion of the court. By the constitution and laws of this state, the power to grant letters testamentary and of administration is vested exclusively in the probate court, or the clerk in vacation subject to the approval of the court. There is certainly no precedent by which the acts of a1 court of exclusive jurisdiction can be reviewed and annulled in the summary mode adopted in this case. If the facts'- contained in the motion and upon-1 which the circuit court dismissed the case, are available for any purpose (upon which point we express no opinion) it is in bar of the action. They are in denial of the plaintiff’s right to sue, because he has no interest in the subject of controversy. The judgment of the circuit court in dismissing, the suit for the reason disclosed by the motion, is erroneous and must be reversed.